DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/768,014 filed on November 15th, 2018).

Response to Amendment
	Applicant filed a preliminary amendment on January 26th, 2021.
	Applicant cancelled claims 1 – 20.
	Applicant added new claims 21 – 40.
	The pending claims are 21 – 40.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26th, 2021 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The disclosure is objected to because of the following informalities:
a) In Paragraph 25, there is no mention of the angle θ as implied in the paragraph for the field of view.
b) In Paragraph 48, the phrases “214-Yes” and “214-No” should read as --714-Yes-- and --714-No-- respectively as shown in Figure 7 being described.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 6, 10, 12 – 13, and 15 of U.S. Patent No. 10,836,353.
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Note: In the interest of brevity, the Examiner will not cite identical / very similar limitations in the analysis.
Pending Application
US Patent #10,836,353
Published Claims
Claim 21) A vehicle comprising:



a side mirror including a camera disposed on the side mirror;



















one or more processors;

and
one or more non-transitory computer-readable media storing instructions that, when executed, cause the vehicle to perform operations including: receiving, from the camera, image data;


determining, based at least in part on the image data, that an unauthorized user is within a first threshold distance of the vehicle;

[The patented claims render obvious the scope of the pending camera as the position is not required and the Patented “determining steps” are combined into the “determining” step to detect an unauthorized user as would be readily recognized by one of ordinary skill in the art.]

causing output of a first alert to indicate that the unauthorized user is within the first threshold distance of the vehicle;

determining, based at least in part on the image data, that the unauthorized user is within a second threshold distance of the vehicle, the second threshold distance being less than the first threshold distance; and

causing, based at least in part on determining that the unauthorized user is within the second threshold distance, output of a second alert.

[The Patented claim scope renders obvious the pending claim where the pending “alerts” may include audio effects as shown in the Patented claim and the claims both use two threshold distances corresponding to two different alerts / alarms (which may include audio as in the Patented claims).]
Claim 1) A vehicle comprising:

a body;

a side mirror including a camera disposed on the side mirror;

an actuator coupled to the camera and configured to move the camera independent from and relative to the side mirror;

a hinge coupling the side mirror to the body, the hinge having a rotational axis about which the mirror is rotatable relative to the body;

a motor coupled to at least one of the body, the side mirror, or the hinge and configured to rotate the side mirror about the rotational axis between:

a first position in which a field of view of the camera is directed in a first direction; and
a second position in which the field of view of the camera is directed in a second direction, different than the first direction;

one or more processors;

and
one or more non-transitory computer-readable media storing instructions that, when executed, cause the vehicle to perform operations including: receiving, from the camera and while the mirror is in the second position, image data;

determining, based at least in part on the image data, that a person is within a first threshold distance of the vehicle;

determining, based at least in part on the image data, that the person is an unauthorized user of the vehicle;




causing output of a first audio alert having a first volume to indicate that the person is within the first threshold distance of the vehicle;

determining, via one or more sensors, that the person is within a second threshold distance of the vehicle, the second threshold distance being less than the first threshold distance;


causing, based at least in part on determining that the person is within the second threshold distance and that the person is contacting the vehicle, output of a second audio alert having a second volume that is greater than the first volume;

determining, based at least in part on the image data, that the person is outside of the first threshold distance of the vehicle; and

ceasing output of the second audio alert based on determining that the person is outside of the first threshold distance.
Claim 22) The vehicle according to claim 21, wherein the operations further include:

determining, based at least in part on the image data, that the unauthorized user is outside of the first threshold distance of the vehicle; and

ceasing output of the second audio alert based on determining that the unauthorized user is outside of the first threshold distance.
Claim 1) (Relevant portions)


determining, based at least in part on the image data, that the person is outside of the first threshold distance of the vehicle; and

ceasing output of the second audio alert based on determining that the person is outside of the first threshold distance.
Claim 23) The vehicle according to claim 21, wherein the first alert and the second alert include at least one of an audio alert or a visual alert.

[The Patented claims render obvious the pending claim with the use of audio alerts.]
Claim 1) (Relevant portions)

causing output of a first audio alert having a first volume to indicate that the person is within the first threshold distance of the vehicle;

[…]

causing, based at least in part on determining that the person is within the second threshold distance and that the person is contacting the vehicle, output of a second audio alert having a second volume that is greater than the first volume;
Claim 24) The vehicle according to claim 23, further comprising a visual output device, wherein the visual alert is output on the visual output device of the vehicle.

[One of ordinary skill in the art would recognize that in Patented claims regarding notification encompasses the use of visuals / images (claim 6 notification to a device and in further view of claim 15 with a visual / image notification) rendering the pending limitation obvious.]
Claim 6) The vehicle according to claim 1, wherein the operations further include: determining, based on at least one of the image data or other sensor data, that the person is contacting the vehicle; and sending a notification to a device associated with an authorized user of the vehicle.

Claim 15) The method according to claim 14, further comprising: sending a notification to an electronic device associated with the authorized user of the vehicle, the notification including at least one of: a portion of the image data of the person; a selectable control to deactivate the security system; or a selectable control to initiate call to a security service or law enforcement
Claim 25) The vehicle according to claim 21, wherein the operations further include:

sending a first notification to an electronic device associated with an authorized user of the vehicle based at least in part on determining that the unauthorized user is within the first threshold distance, the first notification indicating that the unauthorized user is within the first threshold distance.

[Patented claims 6 and 12 (the method which can be implemented by the apparatus from which claim 6 depends) renders obvious the pending claim where contacting may be a threshold distance / requirement of the detection of a moving person and a different first threshold distance as would be obvious to one of ordinary skill in the art.]
Claim 6) The vehicle according to claim 1, wherein the operations further include:

determining, based on at least one of the image data or other sensor data, that the person is contacting the vehicle; and

sending a notification to a device associated with an authorized user of the vehicle.

Claim 12) The method according to claim 10, wherein the method further comprises: transmitting an alert to an electronic device associated with an authorized user of the vehicle that that the object represented in the image data is moving or is within the first threshold distance of the vehicle.
Claim 26) The vehicle according to claim 21, wherein the operations further include:

sending a second notification to an electronic device associated with an authorized user of the vehicle based at least in part on determining that the unauthorized user is within the second threshold distance, the second notification indicating that the unauthorized user is within the first threshold distance.

[The Patented claims 6 and 12 in combination renders obvious sending notifications to the authorized user regardless of thresholds (first or second) as evidenced in claim 12’s use of “moving” criteria in which the touching is within the first threshold.  Further, Patented claim 1 uses 2 alerts thus a second notification is an obvious duplication of alerts or notification as would be recognized by one of ordinary skill in the art.]
Claim 6) The vehicle according to claim 1, wherein the operations further include:

determining, based on at least one of the image data or other sensor data, that the person is contacting the vehicle; and

sending a notification to a device associated with an authorized user of the vehicle.

Claim 12) The method according to claim 10, wherein the method further comprises: transmitting an alert to an electronic device associated with an authorized user of the vehicle that that the object represented in the image data is moving or is within the first threshold distance of the vehicle.
Claim 27) The vehicle according to claim 26, 


wherein the second notification includes at least a portion of the image data depicting the unauthorized user,


a first selectable control to cease output of the second alert, or a second selectable control to activate an intercom system on the vehicle.

[One of ordinary skill in the art recognizes the claims are obvious variants in which Patented claim 1 (or claim 10) has audible alerts / alarms (thus rendering obvious an intercom system) and has a cease control for alerts / alarms (e.g. when thresholds are crossed).]
Claim 15) The method according to claim 14, further comprising:

sending a notification to an electronic device associated with the authorized user of the vehicle, the notification including at least one of: a portion of the image data of the person;

a selectable control to deactivate the security system; or a selectable control to initiate call to a security service or law enforcement.
Claim 28) The vehicle according to claim 21, wherein the operations further include:
storing the image data based at least in part on determining that the unauthorized user is within the threshold distance of the vehicle.

[One of ordinary skill recognizes the Patented limitation renders obvious the functions of the pending claimed apparatus.]
Claim 10 (Relevant Portion only)

storing the image data captured by the camera based at least in part on determining that the object represented in the image data is moving or is within the threshold distance of the vehicle;
Claim 29) The vehicle according to claim 21, further comprising:

a body;




an actuator coupled to the camera and configured to move the camera independent from and relative to the side mirror;

a hinge coupling the side mirror to the body, the hinge having a rotational axis about which the mirror is rotatable relative to the body;

a motor coupled to at least one of the body, the side mirror, or the hinge and configured to rotate the side mirror about the rotational axis between:

a first position in which a field of view of the camera is directed in a first direction; and

a second position in which the field of view of the camera is directed in a second direction, different than the first direction; and




a controller, including one or more processors, communicatively coupled to the motor, the controller configured to rotate the side mirror from the first position to the second position at least partly in response to the vehicle being parked.
Claim 1) A vehicle comprising:


a body;

a side mirror including a camera disposed on the side mirror;

an actuator coupled to the camera and configured to move the camera independent from and relative to the side mirror;

a hinge coupling the side mirror to the body, the hinge having a rotational axis about which the mirror is rotatable relative to the body;

a motor coupled to at least one of the body, the side mirror, or the hinge and configured to rotate the side mirror about the rotational axis between:

a first position in which a field of view of the camera is directed in a first direction; and

a second position in which the field of view of the camera is directed in a second direction, different than the first direction;

Claim 4) The vehicle according to claim 1, further comprising:

a controller, including one or more processors, communicatively coupled to the motor, the controller configured to rotate the side mirror from the first position to the second position at least partly in response to the vehicle being parked.
Claim 30) A method comprising:

determining that a vehicle is parked;









capturing, via a camera located on the vehicle, image data while the vehicle is parked;

determining, from the image data, that an object or an unauthorized user is moving or is within a first threshold distance of the vehicle;

[The patented claims render obvious the scope of the pending camera as the position is not required and the Patented “determining steps” are combined into the “determining” step to detect an unauthorized user as would be readily recognized by one of ordinary skill in the art.  Further, the Patented “capturing” in combination with the parked limitation renders obvious the pending “capturing” limitation.]

storing the image data captured by the camera based at least in part on determining that the object or unauthorized user is moving or is within the first threshold distance of the vehicle;







causing performance of a first action based at least in part on determining that the object or the unauthorized user is moving or is within the first threshold distance of the vehicle;


determining, from the image data, that the object or the unauthorized user is within a second threshold distance of the vehicle, the second threshold distance being less than the first threshold distance; and

causing performance of a second action based at least in part on the object or the unauthorized user being within the second threshold distance.

[The Patented claim scope renders obvious the pending claim where the pending “alerts” may include audio effects as shown in the Patented claim and the claims both use two threshold distances corresponding to two different alerts / alarms (which may include audio as in the Patented claims).]
Claim 10) A method comprising:

determining that a vehicle is parked;

rotating, based at least in part on determining that the vehicle is parked, a side mirror of the vehicle which includes a camera between: a first position in which a field of view of the camera is directed at a first angle, and a second position in which the field of view of the camera is directed at a second angle, different than the first angle;

capturing, via the camera, image data while the side mirror is in the second position;

determining, from the image data, that an object represented in the image data is moving or is within a threshold distance of the vehicle;











storing the image data captured by the camera based at least in part on determining that the object represented in the image data is moving or is within the threshold distance of the vehicle;

determining from the image data that the object is within a first threshold distance of the vehicle;

determining that the object is an unauthorized user of the vehicle;

causing, based at least in part on determining that the object is within the first threshold distance and that the object is an unauthorized user of the vehicle, output of a first alert including a first type of alert;

determining from the image data that the object is within a second threshold distance of the vehicle, the second threshold distance being less than the first threshold distance;


causing, based at least in part on the object being within the second threshold distance, output of a second alert including a second type of alert;

determining from the image data that the object is outside of the first threshold distance; and ceasing output of the second type of alert based at least in part on the object being outside of the second threshold distance.
Claim 31) The method of according to claim 30, wherein the camera is located on a side mirror of the vehicle and the method further comprises:

rotating, based at least in part on determining that the vehicle is parked, the side mirror of the vehicle: a first position in which a field of view of the camera is directed at a first angle, and a second position in which the field of view of the camera is directed at a second angle, different than the first angle,

wherein the image data is captured while the side mirror is in the second position.
Claim 10) (Relevant Portions)



rotating, based at least in part on determining that the vehicle is parked, a side mirror of the vehicle which includes a camera between: a first position in which a field of view of the camera is directed at a first angle, and a second position in which the field of view of the camera is directed at a second angle, different than the first angle;

capturing, via the camera, image data while the side mirror is in the second position;
Claim 32) The method according to claim 30, further comprising:

transmitting an alert to an electronic device associated with an authorized user of the vehicle that that the object or the unauthorized user is moving or is within the first threshold distance of the vehicle.
Claim 12) The method according to claim 10, wherein the method further comprises:

transmitting an alert to an electronic device associated with an authorized user of the vehicle that that the object represented in the image data is moving or is within the first threshold distance of the vehicle.
Claim 33) The method according to claim 30, further comprising:

determining, from the image data, that a second object represented in the image data is moving or is within the first threshold distance of the vehicle; determining from the image data that the second object represented in the image data is an authorized user of the vehicle; and unlocking a door of the vehicle based at least in part on determining that the second object is the authorized user of the vehicle.
Claim 13) The method according to claim 10, wherein the object is a first object and the method further comprises:
determining, from the image data, that a second object represented in the image data is moving or is within the first threshold distance of the vehicle; determining from the image data that the second object represented in the image data is an authorized user of the vehicle; and unlocking a door of the vehicle based at least in part on determining that the second object is the authorized user of the vehicle.
Claim 34) The method according to claim 30, further comprising:

determining from the image data that the object or the unauthorized user is outside of the first threshold distance; and

ceasing output of the second type of alert based at least in part on the object being outside of the second threshold distance.
Claim 10) (Relevant Portions)


determining from the image data that the object is outside of the first threshold distance; and 


ceasing output of the second type of alert based at least in part on the object being outside of the second threshold distance.
Claim 35) The method according to claim 30, wherein

causing performance of the first action includes causing output of a first alert including a first type of alert, the first type of alert including an audio alert having a first volume and.

[One of ordinary skill would understand audio alerts as within the scope of Patented claim 10 in view of Patented claim 1 in which the combination renders the pending claim obvious.]
Claim 10) (Relevant Portions)


causing, based at least in part on determining that the object is within the first threshold distance and that the object is an unauthorized user of the vehicle, output of a first alert including a first type of alert;

Claim 1) (Relevant Portions)
causing output of a first audio alert having a first volume to indicate that the person is within the first threshold distance of the vehicle;
Claim 36) The method according to claim 35, wherein

causing performance of the second action includes causing output of a second alert including a second type of alert, the second type of alert including an audio alert having a second volume that is greater than the first volume.

[One of ordinary skill would understand audio alerts as within the scope of Patented claim 10 in view of Patented claim 1 in which the combination renders the pending claim obvious.]
Claim 10) (Relevant Portions)


causing, based at least in part on the object being within the second threshold distance, output of a second alert including a second type of alert;

Claim 1) (Relevant Portions)
causing, based at least in part on determining that the person is within the second threshold distance and that the person is contacting the vehicle, output of a second audio alert having a second volume that is greater than the first volume;

Claim 37) A vehicle comprising:

one or more sensors;

[See the Patented  claim 1 feature “determining, via one or more sensors,” to render obvious to one of ordinary skill in the art the use of one or more sensors for imaging / ranging.]

a side mirror including a camera disposed on the side mirror;



















one or more processors; and


one or more non-transitory computer-readable media storing instructions that, when executed, cause the vehicle to perform operations including:

receiving, from the camera, image data; receiving, from the one or more sensors, sensor data;

determining, based at least in part on the image data or the sensor data, that an object is within a first threshold distance of the vehicle;

determining that the object is an unauthorized user of the vehicle;

[The Patented limitations are obvious variants of the pending claims as image data is used to detect an unauthorized used and the distance of the unauthorized user to the vehicle.]

causing performance of a first action based at least in part on determining that the object is within the first threshold distance and determining that the object is an unauthorized user of the vehicle;

determining, based at least in part on the image data or the sensor data, that the object is within a second threshold distance of the vehicle, the second threshold distance being less than the first threshold distance; and

causing, based at least in part on determining that the unauthorized user is within the second threshold distance, performance of a second action.

[The Patented claim use of “alerts” (the audio type) renders obvious the claimed audio alerts with different volumes for the same tests performed as the Patented claims are obvious variants of the pending claim limitations since the same tests and functions are performed.]
Claim 1) A vehicle comprising:

a body;






a side mirror including a camera disposed on the side mirror;

an actuator coupled to the camera and configured to move the camera independent from and relative to the side mirror;

a hinge coupling the side mirror to the body, the hinge having a rotational axis about which the mirror is rotatable relative to the body;

a motor coupled to at least one of the body, the side mirror, or the hinge and configured to rotate the side mirror about the rotational axis between:

a first position in which a field of view of the camera is directed in a first direction; and
a second position in which the field of view of the camera is directed in a second direction, different than the first direction;

one or more processors;

and
one or more non-transitory computer-readable media storing instructions that, when executed, cause the vehicle to perform operations including:

receiving, from the camera and while the mirror is in the second position, image data;

determining, based at least in part on the image data, that a person is within a first threshold distance of the vehicle;

determining, based at least in part on the image data, that the person is an unauthorized user of the vehicle;





causing output of a first audio alert having a first volume to indicate that the person is within the first threshold distance of the vehicle;



determining, via one or more sensors, that the person is within a second threshold distance of the vehicle, the second threshold distance being less than the first threshold distance;


causing, based at least in part on determining that the person is within the second threshold distance and that the person is contacting the vehicle, output of a second audio alert having a second volume that is greater than the first volume;

determining, based at least in part on the image data, that the person is outside of the first threshold distance of the vehicle; and

ceasing output of the second audio alert based on determining that the person is outside of the first threshold distance.
Claim 38) The vehicle according to claim 37, wherein

causing performance of the first action includes causing output of a first alert indicating that the object is within the first threshold distance of the vehicle and that the object is an unauthorized user of the vehicle, and

causing performance of the second action includes causing output of a second alert indicating that the unauthorized user is within the second threshold distance.

[The Patented claims render obvious the performance of an audio alert as a function of distance for the pending claims actions to perform as a function of distance to one of ordinary skill in the art.]
Claim 1) (Relevant Portions)


causing output of a first audio alert having a first volume to indicate that the person is within the first threshold distance of the vehicle;

determining, via one or more sensors, that the person is within a second threshold distance of the vehicle, the second threshold distance being less than the first threshold distance;

causing, based at least in part on determining that the person is within the second threshold distance and that the person is contacting the vehicle, output of a second audio alert having a second volume that is greater than the first volume;
Claim 39) The vehicle according to claim 37, wherein the operations further include:

sending an alert to an electronic device associated with an authorized user of the vehicle, the alert indicating that the object is contacting the vehicle.

[The Patented claims 6 and 12 in combination renders obvious sending notifications to the authorized user regardless of thresholds (first or second) as evidenced in claim 12’s use of “moving” criteria in which the touching is within the first threshold.  Further, Patented claim 1 uses 2 alerts thus a second notification is an obvious duplication of alerts or notification as would be recognized by one of ordinary skill in the art.]
Claim 6) The vehicle according to claim 1, wherein the operations further include:

determining, based on at least one of the image data or other sensor data, that the person is contacting the vehicle; and

sending a notification to a device associated with an authorized user of the vehicle.

Claim 12) The method according to claim 10, wherein the method further comprises: transmitting an alert to an electronic device associated with an authorized user of the vehicle that that the object represented in the image data is moving or is within the first threshold distance of the vehicle.
Claim 40) The vehicle according to claim 37, wherein the operations further include:

determining, based at least in part on the image data or the sensor data, that a second object is within a first threshold distance of the vehicle;

determining, from the image data, that the second object is an authorized user of the vehicle; and unlocking a door of the vehicle based at least in part on determining that the second object is the authorized user of the vehicle.
Claim 5) The vehicle according to claim 1, wherein the person is a first person and the operations further include:
determining, based at least in part on the image data, that a second person is within a first threshold distance of the vehicle;

determining, from the image data, that the second person is an authorized user of the vehicle; and unlocking a door of the vehicle based at least in part on determining that the second person is the authorized user of the vehicle.



It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention for one of ordinary skill in the art to understand the Patented claims as performing the same ranging / distance determinations with images and sensors as those claimed and outputting audio alarms and notifying a driver / user / owner of approaching objects.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are:
“actuator […] configures to move the camera …” in claim 29;
“a motor […] configured to rotate the side mirror …” in claim 29; and
“controller, including one or more processors, […], the controller configured to rotate the side mirror …” in claim 29.

The Examiner note one of ordinary skill in the art would recognize the claimed “actuator”, “motor”, and “processor(s)” connote sufficient structure thus do not invoke Functional Analysis.  While not stated in a functional construct, in the sole interest to expedite prosecution the claimed “sensors” (e.g. claim 37), “an intercom system” (claim 27), and “an electronic device” (e.g. claims 25, 26, and 39) are afforded status as connoting sufficient structure to one of ordinary skill in the art.  Thus, the “controller” claimed is comprised of elements which connote sufficient structure.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 22, 24, 26, 28, 34 – 38 are objected to because of the following informalities:
Regarding claim 22, the claim appears to not further limit the independent claim as the unauthorized user is only within the first threshold and the second alarm may not have been activate, thus a test to stop / cease the second alarm is not further limiting (e.g. the determination made would not trigger an alarm in view of claim 21 and there is no condition to continue such alarm).

Regarding claim 24, the claims “visual output device” which not functionally claimed is vague and indefinite as to the structure of the device and the metes and bounds of the visual output as no display is required and the visual output could be display / shown anywhere and possibly generated from the device claimed. Due to the apparent indefiniteness regarding the “visual output device” the claimed device is not afforded weight as connoting sufficient structure to one of ordinary skill in the art.

Regarding claim 26, the claim appears to conflict with the scope of claim 25 or with itself in which the “second notification” indicates the unauthorized user is within a “first threshold” (last clause), but the “sending” is only done for the second notification when the unauthorized user is within the “second threshold” thus making the claim vague and Indefinite.

Regarding claim 28, the claim appears vague and Indefinite reciting “the threshold distance” [line 3] when the first and second threshold distances were previously established and defined.
Regarding claim 28, the claim appears vague and Indefinite as there is no location for data to be stored recited (e.g. a server, memory).

Regarding claim 34, the claim appears to be vague and indefinite as conditions for stopping alarms / alerts are given, but no guarantee the user was within the threshold claimed or alerts were previously activated.

Regarding claim 35, the claim appears vague and Indefinite as the condition is incomplete in the recitations of “an audio alert having a first volume and.” [line 3].
Regarding claim 36, the claim appears to not further limit claim 35 as claim 35 appears incomplete and Indefinite.
Regarding claim 37, the second “an unauthorized user” appears to lack antecedent basis and the equivalency / determination of an object as the unauthorized used has previously been made in the claim.
Regarding claim 38, the claim recites “an unauthorized user” which lacks antecedent basis and is not further limiting as the independent claim has made the determinations of the imaged object is the unauthorized user.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 28, 30, 32, and 34 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, et al. (US PG PUB 2017/0341611 A1 referred to as “Baker” throughout) [Cited in Applicant’s January 26th, 2021 IDS as US PG PUB Item #10], and further in view of Alarcon, et al. (US PG PUB 2018/0339656 A1 referred to as “Alarcon” throughout) and Iwamoto (US PG PUB 2010/060441 A1 referred to as “Iwamoto” throughout) [Cited in Applicant’s January 26th, 2021 IDS as US PG PUB Item #3].
Regarding claim 21, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Bakers renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
a side mirror including a camera disposed on the side mirror [Baker Figure 1 (see reference characters 142 (side mirror) and 103 (camera) in 100 (vehicle)) as well as Paragraphs 23 and 32 – 33 (cameras are included within the side mirror)];
one or more processors [Baker Figures 1 – 3 (see at least reference characters 172 (processors in a controller) as well as Paragraphs 32 – 33 and 41 – 42 (controller for cameras including processors)]; and
one or more non-transitory computer-readable media storing instructions that, when executed, cause the vehicle to perform operations [Baker Figures 1 – 3 (see at least reference characters 106, 172, 178 (storage / memory), 182 (programs) and Paragraphs 41 – 44 (program in a memory for the controller / processor to execute)] including:
receiving, from the camera, image data [Baker Figures 1 (see at least reference characters 103), 5 – 7 (methods / functions involving imaging), and 8 – 9 (apparatuses / arrangements to capture and store image / video data from cameras for further processing) as well as Paragraphs 31 – 33 (camera capture image / video data), 36 – 38, 40 – 41, and 49 (video / image data rendered obvious variants as recognized by one of ordinary skill in the art)];
determining, based at least in part on the image data, that an unauthorized user is within a first threshold distance of the vehicle [Baker Figures 5 – 7 as well as Paragraphs 36 – 40 (see the determination of “proximity” to the vehicle rendering obvious the first threshold test and the detection of theft events for unauthorized user detection), 86, 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 126 (deterrence detection and alarms using video / images)];
causing output of a first alert to indicate that the unauthorized user is within the first threshold distance of the vehicle [Baker Figures 1 and 5 – 7 as well as Paragraphs 36 – 40 (see the determination of “proximity” to the vehicle rendering obvious the first threshold test and the detection of theft events for unauthorized user detection including audio outputs / alarms / alerts), 86, 93 (audible alarms used), 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 124 along with 126 – 129 (deterrence detection and alarms (e.g. the “trigger signal” which may be generated based on camera input as well)) and 132 – 135 (trigger signal outputs audio / alarm sound – see also Paragraphs 155 – 157 (sound activation adjustable))];
determining, based at least in part on the image data, that the unauthorized user is within a second threshold distance of the vehicle [See Alarcon citations in the next citations to modify Baker Figures 1 and 5 – 7 as well as Paragraphs 38 – 40 (unauthorized user at a door / forcing entry into the vehicle as an obvious variant of the second threshold rendering obvious being closer than “proximate” as taught for the first threshold) and 120 – 126 (contact of the vehicle with an object including an object contacting a door rendering obvious moving in from proximate to at the vehicle)], the second threshold distance being less than the first threshold distance [Alarcon Figures 2 – 4 (see at least reference characters 252 (for first / second thresholds approximation), 308, and 320) as well as Paragraphs 55 – 59 (zones / regions checked with alarms where objects including pedestrians are identified (thus combinable)), 69 – 77 (detecting decreasing distance of an object (Paragraphs 33 and 55 suggest pedestrian / people detection as well)to a car in which the change from initial detection changing from a first to second alarm state renders obvious a second threshold within a first threshold (e.g. the decreased distance / speed))]; and
causing, based at least in part on determining that the unauthorized user is within the second threshold distance, output of a second alert [See Baker citations for the “causing output of a first alert” for Baker citations (e.g. Paragraphs 155 – 157 (adjustable sound activation)) which are to be duplicated and modified as suggested by Alarcon Figures 4 – 5 as well as Paragraphs 69 – 77 (second / third states of an alert / alarm) to be modified in view of Iwamoto Figures 7, 9, and 10 as well as Paragraphs 51 – 54 and 64 – 65 (sound alert volume is a function of distance / danger / safety considerations)].
The motivation to combine Alarcon with Baker is to combine features in the same / related field of invention of driver alert systems / alerting drivers [Alarcon Paragraphs 1 – 4] in order to improve detection of object detection on the sides of vehicles [Alarcon Paragraphs 22 – 36 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Iwamoto with Alarcon and Baker is to combine features in the same / related field of invention of driver warning systems [Iwamoto Paragraphs 1 – 3] in order to improve driver alertness by having louder alarms as objects are closer [Iwamoto Paragraphs 3 – 5 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Baker, Alarcon, and Iwamoto which will be used throughout the Rejection.

Regarding claim 22, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
determining, based at least in part on the image data, that the unauthorized user is outside of the first threshold distance of the vehicle [Baker Figures 5 – 7 as well as Paragraphs 36 – 40 (see the determination of “proximity” to the vehicle rendering obvious the first threshold test and the detection of theft events for unauthorized user detection), 86, 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 126 (deterrence detection and alarms using video / images)]; and
ceasing output of the second audio alert [See claim 21 for citations of Baker, Alarcon, and Iwamoto regarding “second audio alert”] based on determining that the unauthorized user is outside of the first threshold distance [Baker in combination with Iwamoto renders the claim obvious as Baker Figures 5 – 9 as well as Paragraphs 36 – 40 (if the intruder / unauthorized user is not within “proximity” then the alarm is not triggered), 90 – 93 (user / controller turns off alarms / alerts activated security functions – rendering obvious the claim as automating a manual process; switching sound alert off discussed also in Paragraph 93) and 155 – 157 (adjustable sound volume) where the turning off of alarms by Baker is to be incorporated / modified by the two alarm / alert system of Iwamoto in turning off alerts / alarms as a function of distance taught in Iwamoto Figures 7, 9, and 10 as well as Paragraphs 51 – 54, 57 – 60 (sound level a function of distance including no sound), 64 – 65 (sound alert volume is a function of distance / danger / safety considerations rendering obvious multiple alert types), and 78 – 80 (stopping / turning down the volume of an audio alert as a function of the distance of the object / action of the user renders obvious stopping / ceasing an alarm)].
Please see claim 21 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 23, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
wherein the first alert and the second alert [See claim 21 for citations of “first alert” and “second alert” for Baker, Alarcon, and Iwamoto citations] include at least one of an audio alert or a visual alert [Baker Figures 1 and 5 – 7 as well as Paragraphs 36 – 40 (audio outputs / alarms / alerts), 49 (display system for alarm on the vehicle for a visual alert where Alarcon Paragraph 46 render obvious visual alerts as well), 93 (audible alarms used), 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 124 along with 126 – 129 (deterrence detection and alarms (e.g. the “trigger signal” which may be generated based on camera input as well)) and 132 – 140 (trigger signal outputs audio / alarm sound – see also Paragraphs 155 – 157 (sound activation adjustable) also in Paragraphs 138 – 142 a visual alarm is given to the user); Iwamoto Figures 7, 9, and 10 as well as Paragraphs 51 – 54, 57 – 60 (audible alarms / alerts), 64 – 65 (sound / audio alert and rendering obvious multiple alert types)].
Please see claim 21 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 24, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
further comprising a visual output device, wherein the visual alert is output on the visual output device of the vehicle [Baker Figures 1 (see at least reference characters 108 and 191 for displays) and 5 – 7 as well as Paragraphs 49 (display system for alarm on the vehicle for a visual alert where Alarcon Paragraphs 35 – 36, 46, and 60 render obvious visual alerts as well on a device in a vehicle), 80 – 84 (visual alerts on displays), 90 – 93, 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user) and 132 – 140 (trigger signal outputs alarm where a visual alarm is given to the user)].
Please see claim 21 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 25, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
sending a first notification to an electronic device associated with an authorized user of the vehicle based at least in part on determining that the unauthorized user is within the first threshold distance, the first notification indicating that the unauthorized user is within the first threshold distance [Baker Figures 1 and 4 – 9 (see at least reference character 800) as well as Paragraphs 40 (alarms / alerts sent to a remote device (e.g. within the “proximity” see Paragraphs 38 – 39 too)), 46, 99 – 102 (sound alert / alarm for theft deterrence / approaching unauthorized user and notifications sent to / coming from the remote user device), and 132 – 134 (trigger signal outputs audio / alarm sound and send notifications to a remote user device)].
Please see claim 21 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 26, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
sending a second notification to an electronic device [Baker Figures 1 and 4 – 9 (see at least reference character 800) as well as Paragraphs 40 (alarms / alerts sent to a remote device (e.g. within the “proximity” see Paragraphs 38 – 39 too)), 46, 90 – 93 (alarm / speech / video alerts sent and recorded), 99 – 102 (sound alert / alarm for theft deterrence / approaching unauthorized user and notifications sent to / coming from the remote user device), 120 – 126 (safety events / contact with the vehicle events for a second notification) and 132 – 134 (trigger signal outputs audio / alarm sound and send notifications to a remote user device)] associated with an authorized user of the vehicle based at least in part on determining that the unauthorized user is within the second threshold distance [See claim 21 for citations of “second threshold distance” in the last “determining” limitation], the second notification indicating that the unauthorized user is within the first threshold distance [See Baker citations previously regarding notifications to an electronic device and in combination with Iwamoto’s adjustment on volume as a function of distance Iwamoto Paragraphs 51 – 54 and 64 – 65 (sound alert volume is a function of distance / danger / safety considerations) and Alarcon’s use of two outputs (see at least Paragraphs 35 – 36 and 79 – 81 (audio or visual output for a notification))].
Please see claim 21 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 27, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
wherein the second notification includes at least a portion of the image data depicting the unauthorized user, a first selectable control to cease output of the second alert, or a second selectable control to activate an intercom system on the vehicle [The Examiner notes one of three items is required to meet the claim limitation and notes Baker Figures 5 – 9 as well as Paragraphs 90 – 93 (remote user device to control speaker system to turn on or off (speakers / intercom system is an obvious variant to one of ordinary skill in the art), 120 – 126 (video capture of events depicting unauthorized user – part of camera control as well in Paragraphs 90 – 93)].
Please see claim 21 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 28, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
storing the image data based at least in part on determining that the unauthorized user is within the threshold distance of the vehicle [Baker Figures 1, 8 – 9 (see at least reference characters 178, 812, and 912) as well as Paragraphs 120 – 126 (storing video recorded when a theft attempt is triggered or other security event (such as within proximity as described in Paragraphs 36 – 40)].
Please see claim 21 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 30, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
determining that a vehicle is parked [Baker Figures 5 – 7 as well as Paragraphs 38 – 40 and 74 – 76 (cameras activated to operate when the vehicle is parked for security purposes)];
capturing, via a camera located on the vehicle, image data while the vehicle is parked [Baker Figure 1 (see reference characters 142 (side mirror) and 103 (camera) in 100 (vehicle)) as well as Paragraphs 23 and 32 – 33 (cameras are included within the side mirror), 38 – 40 (camera and sensor for security while vehicle is parked), 74 – 76 (cameras activated to operate when the vehicle is parked for security purposes), and 120 – 124 (sensors and cameras for security such as parked car for theft deterrence)];
determining, from the image data, that an object or an unauthorized user is moving or is within a first threshold distance of the vehicle [Baker Figures 5 – 7 as well as Paragraphs 36 – 40 (see the determination of “proximity” to the vehicle rendering obvious the first threshold test and the detection of theft events for unauthorized user detection), 86, 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 126 (deterrence detection and alarms using video / images)];
storing the image data captured by the camera based at least in part on determining that the object or unauthorized user is moving or is within the first threshold distance of the vehicle [Baker Figures 1, 8 – 9 (see at least reference characters 178, 812, and 912) as well as Paragraphs 120 – 126 (storing video recorded when a theft attempt is triggered or other security event (such as within proximity as described in Paragraphs 36 – 40 or cited in the previous limitation)];
causing performance of a first action based at least in part on determining that the object or the unauthorized user is moving or is within the first threshold distance of the vehicle [Baker Figures 1 and 5 – 7 as well as Paragraphs 36 – 40 (see the determination of “proximity” to the vehicle rendering obvious the first threshold test and the detection of theft events for unauthorized user detection including audio outputs / alarms / alerts), 86, 93 (audible alarms used), 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 124 along with 126 – 129 (deterrence detection and alarms (e.g. the “trigger signal” which may be generated based on camera input as well)) and 132 – 135 (trigger signal outputs audio / alarm sound – see also Paragraphs 155 – 157 (sound activation adjustable))];
determining, from the image data, that the object or the unauthorized user is within a second threshold distance of the vehicle [See Alarcon citations in the next citations to modify Baker Figures 1 and 5 – 7 as well as Paragraphs 38 – 40 (unauthorized user at a door / forcing entry into the vehicle as an obvious variant of the second threshold rendering obvious being closer than “proximate” as taught for the first threshold) and 120 – 126 (contact of the vehicle with an object including an object contacting a door rendering obvious moving in from proximate to at the vehicle)], the second threshold distance being less than the first threshold distance [Alarcon Figures 2 – 4 (see at least reference characters 252 (for first / second thresholds approximation), 308, and 320) as well as Paragraphs 55 – 59 (zones / regions checked with alarms where objects including pedestrians are identified (thus combinable)), 69 – 77 (detecting decreasing distance of an object (Paragraphs 33 and 55 suggest pedestrian / people detection as well)to a car in which the change from initial detection changing from a first to second alarm state renders obvious a second threshold within a first threshold (e.g. the decreased distance / speed))]; and
causing performance of a second action based at least in part on the object or the unauthorized user being within the second threshold distance [See Baker citations for the “causing output of a first alert” for Baker citations (e.g. Paragraphs 155 – 157 (adjustable sound activation)) which are to be duplicated and modified as suggested by Alarcon Figures 4 – 5 as well as Paragraphs 69 – 77 (second / third states of an alert / alarm) to be modified in view of Iwamoto Figures 7, 9, and 10 as well as Paragraphs 51 – 54 and 64 – 65 (sound alert volume is a function of distance / danger / safety considerations)].
Please see claim 21 for the motivation to combine Baker, Alarcon, and Iwamoto as claim 27 recites apparatuses performing most steps of the claimed method.

Regarding claim 32, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
transmitting an alert to an electronic device associated with an authorized user of the vehicle that that the object or the unauthorized user is moving or is within the first threshold distance of the vehicle [Baker Figures 1 and 4 – 9 (see at least reference character 800) as well as Paragraphs 40 (alarms / alerts sent to a remote device (e.g. within the “proximity” see Paragraphs 38 – 39 too)), 46, 99 – 102 (sound alert / alarm for theft deterrence / approaching unauthorized user and notifications sent to / coming from the remote user device), and 132 – 134 (trigger signal outputs audio / alarm sound and send notifications to a remote user device)].
Please see claim 30 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 34, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
determining from the image data that the object or the unauthorized user is outside of the first threshold distance [Baker Figures 5 – 7 as well as Paragraphs 36 – 40 (see the determination of “proximity” to the vehicle rendering obvious the first threshold test and the detection of theft events for unauthorized user detection), 86, 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 126 (deterrence detection and alarms using video / images)]; and
ceasing output of the second type of alert [See claim 30 for citations of Baker, Alarcon, and Iwamoto regarding “second alert”] based at least in part on the object being outside of the second threshold distance [Baker in combination with Iwamoto renders the claim obvious as Baker Figures 5 – 9 as well as Paragraphs 36 – 40 (if the intruder / unauthorized user is not within “proximity” then the alarm is not triggered), 90 – 93 (user / controller turns off alarms / alerts activated security functions – rendering obvious the claim as automating a manual process; switching sound alert off discussed also in Paragraph 93) and 155 – 157 (adjustable sound volume) where the turning off of alarms by Baker is to be incorporated / modified by the two alarm / alert system of Iwamoto in turning off alerts / alarms as a function of distance taught in Iwamoto Figures 7, 9, and 10 as well as Paragraphs 51 – 54, 57 – 60 (sound level a function of distance including no sound), 64 – 65 (sound alert volume is a function of distance / danger / safety considerations rendering obvious multiple alert types), and 78 – 80 (stopping / turning down the volume of an audio alert as a function of the distance of the object / action of the user renders obvious stopping / ceasing an alarm)].
Please see claim 30 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 35, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
wherein causing performance of the first action includes causing output of a first alert including a first type of alert, the first type of alert including an audio alert having a first volume and [Baker Figures 1 and 5 – 7 as well as Paragraphs 36 – 40 (see the determination of “proximity” to the vehicle rendering obvious the first threshold test and the detection of theft events for unauthorized user detection including audio outputs / alarms / alerts), 86, 93 (audible alarms used), 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 124 along with 126 – 129 (deterrence detection and alarms (e.g. the “trigger signal” which may be generated based on camera input as well)) and 132 – 135 (trigger signal outputs audio / alarm sound – see also Paragraphs 155 – 157 (sound activation adjustable))].
Please see claim 30 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 36, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
wherein causing performance of the second action includes causing output of a second alert including a second type of alert [See claim 30 last limitation for citations], the second type of alert including an audio alert having a second volume that is greater than the first volume [See Baker citations for the “causing output of a first alert” for Baker citations (e.g. Paragraphs 155 – 157 (adjustable sound activation)) which are to be duplicated and modified as suggested by Alarcon Figures 4 – 5 as well as Paragraphs 69 – 77 (second / third states of an alert / alarm) to be modified in view of Iwamoto Figures 7, 9, and 10 as well as Paragraphs 51 – 54 and 64 – 65 (sound alert volume is a function of distance / danger / safety considerations rendering obvious louder volumes / sounds for closer object / objects moving closer to the vehicle)].
Please see claim 30 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 37, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
one or more sensors [Baker Figure 1 (see at least reference characters 104, 162, 163, 165, 166, and 167) as well as Paragraphs 38 – 40 (various sensors in a vehicle such as detection sensors and sensors to detect door openings) and 120 – 126];
a side mirror including a camera disposed on the side mirror [See claim 21 for citations of the same limitation];
one or more processors [See claim 21 for citations of the same limitation]; and
one or more non-transitory computer-readable media storing instructions that, when executed, cause the vehicle to perform operations [See claim 21 for citations of the same limitation] including:
receiving, from the camera, image data [See claim 21 for citations of the same limitation];
receiving, from the one or more sensors, sensor data [Baker Figure 1 (see at least reference characters 104, 162, 163, 165, 166, and 167) and 8 – 9 as well as Paragraphs 38 – 40 (various sensors in a vehicle such as detection sensors and sensors to detect door openings and processing the data from such sensors), 74 – 76 (additional sensors / settings to record data / detect theft potential such as for parked unattended vehicles), 120 – 126, and 130 – 134 (sensors to record / trigger recording data / sensors data collected for the controller)];
determining, based at least in part on the image data or the sensor data, that an object is within a first threshold distance of the vehicle [Baker Figures 5 – 7 as well as Paragraphs 36 – 40 (see the determination of “proximity” to the vehicle rendering obvious the first threshold test and the detection of theft events for unauthorized user detection), 86, 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 126 (deterrence detection and alarms using video / images)];
determining that the object is an unauthorized user of the vehicle [Baker Figures 5 – 7 as well as Paragraphs 36 – 40 (the detection of theft events for unauthorized user detection), 86, 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user (object is unauthorized user / events detected for such determination), 120 – 126 (deterrence detection (e.g. unauthorized user) and alarms using video / images)];
causing performance of a first action based at least in part on determining that the object is within the first threshold distance [Baker Figures 1 and 5 – 7 as well as Paragraphs 36 – 40 (see the determination of “proximity” to the vehicle rendering obvious the first threshold test and the detection of theft events for unauthorized user detection including audio outputs / alarms / alerts), 86, 93 (audible alarms used), 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 124 along with 126 – 129 (deterrence detection and alarms (e.g. the “trigger signal” which may be generated based on camera input as well)) and 132 – 135 (trigger signal outputs audio / alarm sound – see also Paragraphs 155 – 157 (sound activation adjustable))] and determining that the object is an unauthorized user of the vehicle [See previous “determining” limitation for Baker citations for the same limitation];
determining, based at least in part on the image data or the sensor data, that the object is within a second threshold distance of the vehicle [See claim 21 limitation “determining, based […] is within a second threshold distance …” for citations of the of the similar limitation which is an obvious variant to one of ordinary skill in the art (e.g. image data is used as an obvious variant of the claimed image or sensor data used)], the second threshold distance being less than the first threshold distance [See claim 21 for citations of the same limitation]; and
causing, based at least in part on determining that the unauthorized user is within the second threshold distance, performance of a second action [See claim 21 last limitation (“causing, based […] is within the second threshold distance …”) for citations of the similar limitation which is an obvious variant to one of ordinary skill in the art (e.g. an alert is an obvious variant of the claimed action)].
Please see claim 21 for the motivation to combine Baker, Alarcon, and Iwamoto as the inventions are similar.

Regarding claim 38, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
wherein causing performance of the first action includes causing output of a first alert indicating that the object is within the first threshold distance of the vehicle [Baker Figures 1 and 5 – 7 as well as Paragraphs 36 – 40 (see the determination of “proximity” to the vehicle rendering obvious the first threshold test and the detection of theft events for unauthorized user detection including audio outputs / alarms / alerts), 86, 93 (audible alarms used), 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user), 120 – 124 along with 126 – 129 (deterrence detection and alarms (e.g. the “trigger signal” which may be generated based on camera input as well)) and 132 – 135 (trigger signal outputs audio / alarm sound – see also Paragraphs 155 – 157 (sound activation adjustable))] and that the object is an unauthorized user of the vehicle [Baker Figures 5 – 7 as well as Paragraphs 36 – 40 (the detection of theft events for unauthorized user detection), 86, 99 – 101 (sound alert / alarm for theft deterrence / approaching unauthorized user (object is unauthorized user / events detected for such determination), 120 – 126 (deterrence detection (e.g. unauthorized user) and alarms using video / images)], and causing performance of the second action includes causing output of a second alert indicating that the unauthorized user is within the second threshold distance [See claims 37 or 21 for the “second threshold distance” citations and additionally previous Baker citations for the “first alert” where Baker (e.g. Paragraphs 155 – 157 (adjustable sound activation)) is duplicated and modified as suggested by Alarcon Figures 4 – 5 as well as Paragraphs 69 – 77 (second / third states of an alert / alarm) to be modified in view of Iwamoto Figures 7, 9, and 10 as well as Paragraphs 51 – 54 and 64 – 65 (sound alert volume is a function of distance / danger / safety considerations such as when the second threshold is crossed)].
Please see claim 37 for the motivation to combine Baker, Alarcon, and Iwamoto.

Regarding claim 39, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto.  The combination teaches
sending an alert to an electronic device associated with an authorized user of the vehicle, the alert indicating that the object is contacting the vehicle [Baker Figures 1 and 4 – 9 (see at least reference character 800) as well as Paragraphs 38 – 40 (alarms / alerts sent to a remote device (e.g. within the “proximity” see Paragraphs 38 – 39 too and with the contacting events sensed and detected also listed in Paragraph 120)), 46, 99 – 102 (sound alert / alarm for theft deterrence / approaching unauthorized user and notifications sent to / coming from the remote user device), 120 – 126 (second threshold activities detect such as key use, door handle pressure detected / imaged, and break-in attempt (rendering obvious contacting the vehicle)) and 132 – 134 (trigger signal outputs audio / alarm sound and send notifications to a remote user device)].
Please see claim 37 for the motivation to combine Baker, Alarcon, and Iwamoto.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Alarcon, Iwamoto, and further in view of Abdel-Rahman, et al. (US PG PUB 2018/0290594 A1 referred to as “Abdel” throughout) [Cited in Applicant’s January 26th, 2021 IDS as US PG PUB Item #11].
Regarding claim 31, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.  Abdel teaches specifics with the rotation / adjustments to a side view mirror camera to elaborate on the teachings of Baker.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto and with the structure camera components in a side view mirror and hinge / rotation capabilities taught by Abdel.  The combination teaches
wherein the camera is located on a side mirror of the vehicle [Baker Figure 1 (see reference characters 142 (side mirror) and 103 (camera) in 100 (vehicle)) as well as Paragraphs 23 and 32 – 33 (cameras are included within the side mirror) to be modified by Abdel’s camera (Figure 1 at least reference characters 102, 104, and 108)] and the method further comprises:
rotating, based at least in part on determining that the vehicle is parked [Abdel Figures 1 – 2 as well as Paragraphs 36 – 38 (imaging while vehicle is parked)], the side mirror of the vehicle: a first position in which a field of view of the camera is directed at a first angle [Abdel Figure 7 as well as Paragraphs 36 – 40 and 62], and a second position in which the field of view of the camera is directed at a second angle, different than the first angle, wherein the image data is captured while the side mirror is in the second position [Abdel Figure 8 as well as Paragraphs 36 – 40 (able to image full height of person) and 60 – 63 (changes in FOV moving to second position for full height imaging with angles for changes rendering obvious the claim limitation)].
Please see claim 30 for the motivation to combine Baker, Alarcon, and Iwamoto.
The motivation to combine Abdel with Iwamoto, Alarcon, and Baker is to combine features in the same / related field of invention of imaging using vehicle side mirrors [Abdel Paragraphs 1 – 3] in order to improve the field of view to image such as to full image objects / people [Abdel Paragraphs 3 and 61 – 63 where the Examiner observes at least KSR Rationales (B) or (D) are also applicable].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, Alarcon, Iwamoto, Abdel [Cited against claim 31], and further in view of Park (KR10-1719803B referred to as “Park” throughout) [Cited in Applicant’s January 26th, 2021 IDS as FOR Item #1].
Regarding claim 29, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.  Abdel teaches specifics with the rotation / adjustments to a side view mirror camera to elaborate on the teachings of Baker.  Abdel teaches specifics with the rotation / adjustments to a side view mirror camera to elaborate on the teachings of Baker.  Park teaches the use of a hinge in order to change the FOV / rotate / actuate the side mirror to image with an increased field of view.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto and with the structure camera components in a side view mirror and hinge / rotation capabilities taught by Abdel with hinges taught by Park.  The combination teaches
a body [Baker Figure 1 (see at least reference character 100)];
an actuator coupled to the camera and configured to move the camera independent from and relative to the side mirror [Baker Figures 1 – 2 (see at least reference characters 103 and 282 (articulators) as well as Paragraphs 32 – 36 and 86 – 89 (can change FOV with the articulators without moving the mirror)];
a hinge coupling the side mirror to the body, the hinge having a rotational axis about which the mirror is rotatable relative to the body [Park Figure 3 (see at least reference character 301) and 4 (see at least reference character 410 as an obvious variant to achieve the hinge functions as described in Page 5) as well as related description on Pages 4 – 5];
a motor coupled to at least one of the body, the side mirror, or the hinge and configured to rotate the side mirror about the rotational axis [Baker Figure 2 (see at least reference character 282) as well as Paragraph 35 (articulator is implemented by a motor) to implement teachings in Abdel Figures 1, 7 – 8 (see at least reference characters 125 and 106) as well as Paragraphs 21 – 25)] between:
a first position in which a field of view of the camera is directed in a first direction [Abdel Figure 7 as well as Paragraphs 36 – 40 and 62]; and
a second position in which the field of view of the camera is directed in a second direction, different than the first direction [Abdel Figure 8 as well as Paragraphs 36 – 40 (able to image full height of person) and 60 – 63 (changes in FOV moving to second position for full height imaging with angles for changes rendering obvious the claim limitation)]; and
a controller, including one or more processors, communicatively coupled to the motor, the controller configured to rotate the side mirror from the first position to the second position at least partly in response to the vehicle being parked [Abdel Figures 1 – 2 and 7 – 8 (see at least reference characters 108, 106, and 142) as well as Paragraphs 21 – 26 (controller / control system comprises processors and the mirror is moved when the vehicle is parked)].
Please see claim 21 for the motivation to combine Baker, Alarcon, and Iwamoto.
The motivation to combine Abdel with Iwamoto, Alarcon, and Baker is to combine features in the same / related field of invention of imaging using vehicle side mirrors [Abdel Paragraphs 1 – 3] in order to improve the field of view to image such as to full image objects / people [Abdel Paragraphs 3 and 61 – 63 where the Examiner observes at least KSR Rationales (B) or (D) are also applicable].
The motivation to combine Park with Abdel, Iwamoto, Alarcon, and Baker is to combine features in the same / related field of invention of imaging with cameras in the side view mirror [Park Page 2 First Paragraph] in order to improve blind spot detection by increasing the FOV of the camera [Park Page 2 Last Paragraph and Park Page 3 First Paragraph where the Examiner also observes KSR Rationales (D) or (F) are also applicable].

Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Alarcon, Iwamoto as applied to claim 37 above, and further in view of Tumey, et al. (US PG PUB 2002/0097145 A1 referred to as “Tumey” throughout) [Cited in Applicant’s January 26th, 2021 IDS as US PG PUB Item #1].
Regarding claim 33, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.  Tumey elaborates on verification techniques imaging for an authorized user / driver on those disclosed by Baker.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto with additional imaging considerations for authorization detection taught by Tumey.  The combination teaches
determining, from the image data, that a second object represented in the image data [Baker Paragraph 38 (detects “objects” rendering obvious multiple objects are detected by Baker’s system) in combination with Alarcon Paragraphs 15 – 18 (second object detected with distance determination for region / threshold tests), 53 – 56 (objects detected include people / pedestrians – rendering obvious multiple objects detected)] is moving or is within the first threshold distance of the vehicle [See claim 30 for citations in the “determining […] is within a first threshold distance…” limitation (first determining limitation)];
determining from the image data that the second object represented in the image data is an authorized user of the vehicle [Baker Figures 1 and 8 – 10 (see at least reference characters 900, 640, and 624 – 636) as well as Paragraphs 38 (detection to open / lock doors), 120, 132 – 136 (video analyzer to determine to open doors based on users verified around a vehicle), and 166 – 170 (unlocking doors for authorized users) in combination with Tumey Figures 1 - 2 as well as Paragraphs 21 - 22, 31 (camera used with authorized access system), and 33 - 38 (detecting authorized use from images)]; and
unlocking a door of the vehicle based at least in part on determining that the second object is the authorized user of the vehicle [Baker Figures 1 and 8 – 10 (see at least reference characters 900, 640, and 624 – 636) as well as Paragraphs 38 (detection to open / lock doors), 120, 132 – 136 (video analyzer to determine to open doors based on users verified around a vehicle), and 166 – 170 (unlocking doors for authorized users) in combination with Tumey Figures 1 – 4 as well as Paragraphs 33 - 38 (detecting authorized use form images), 59 (unlock doors for authorized user detected) and 88 – 90].
Please see claim 30 for the motivation to combine Baker, Alarcon, and Iwamoto.
The motivation to combine Tumey with Park and Abdel is to combine features in the same / related field of invention of facial imaging in vehicle security [Tumey Paragraph 1] in order to improve / increase security measures to protect vehicles from theft / unauthorized used [Tumey Paragraphs 5 – 6 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Baker, Alarcon, Iwamoto, and Tumey which will be used throughout the Rejection.

Regarding claim 40, Baker teaches a vehicle with cameras in the side view mirror with applications directed towards theft prevention / identification of an unauthorized user.  While Baker renders the claim obvious in view of testing for proximity and contact / opening a door of a car for two thresholds, Alarcon in the alternative teaches and suggests modifications for two different thresholds distances for approaching objects and having two different notifications / alarms depending on how close / proximate the object is to the vehicles.  Iwamoto teaches the use of two different alarms / volumes as a function of distance to elaborate on the alerts / alarms taught by Alarcon.  Tumey elaborates on verification techniques imaging for an authorized user / driver on those disclosed by Baker.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Baker’s invention to modify the proximity detection / approaching detections of an unauthorized user to use a two threshold test with two distinct notifications associated with each threshold passed / crossed getting closer to the vehicle as taught by Alarcon where as a function of distance audio alerts can be used and different types of alerts as an object nears as a function of distance as taught by Iwamoto with additional imaging considerations for authorization detection taught by Tumey.  The combination teaches
determining, based at least in part on the image data or the sensor data, that a second object [Baker Paragraph 38 (detects “objects” rendering obvious multiple objects are detected by Baker’s system) in combination with Alarcon Paragraphs 15 – 18 (second object detected with distance determination for region / threshold tests), 53 – 56 (objects detected include people / pedestrians – rendering obvious multiple objects detected)] is within a first threshold distance of the vehicle [See claim 37 for citations in the “determining […] is within a first threshold distance…” limitation];
determining, from the image data, that the second object is an authorized user of the vehicle [Baker Figures 1 and 8 – 10 (see at least reference characters 900, 640, and 624 – 636) as well as Paragraphs 38 (detection to open / lock doors), 120, 132 – 136 (video analyzer to determine to open doors based on users verified around a vehicle), and 166 – 170 (unlocking doors for authorized users) in combination with Tumey Figures 1 - 2 as well as Paragraphs 21 - 22, 31 (camera used with authorized access system), and 33 - 38 (detecting authorized use from images)]; and
unlocking a door of the vehicle based at least in part on determining that the second object is the authorized user of the vehicle [Baker Figures 1 and 8 – 10 (see at least reference characters 900, 640, and 624 – 636) as well as Paragraphs 38 (detection to open / lock doors), 120, 132 – 136 (video analyzer to determine to open doors based on users verified around a vehicle), and 166 – 170 (unlocking doors for authorized users) in combination with Tumey Figures 1 – 4 as well as Paragraphs 33 - 38 (detecting authorized use form images), 59 (unlock doors for authorized user detected) and 88 – 90].
Please see claim 33 for the motivation to combine Baker, Alarcon, Iwamoto, and Tumey as claim 33 is the method steps perform the same / similar functions as the claimed apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487